Citation Nr: 0911035	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's countable income for VA nonservice-
connected pension purposes includes his daughter's Social 
Security Administration (SSA) income.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1989 to 
April 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that determined that for purposes of VA nonservice-connected 
pension benefits, the SSA income of the Veteran's daughter 
must be included in the Veteran's countable income.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In July 2004, the Veteran was granted entitlement to VA 
nonservice-connected pension, effective March 12, 2004.  His 
monthly benefit was based the fact that he has eight 
dependents (his spouse, three children, and four 
stepchildren) and was reduced by his SSA income.  In 
September 2005, the Veteran was notified that because his 
daughter was receiving SSA income, the RO was proposing a 
reduction in his VA pension benefits by the amount of her SSA 
income.  In January 2006, the RO determined that the SSA 
income of the Veteran's daughter must be included in 
countable income and the RO reduced the Veteran's VA pension 
benefit.  The Veteran now appeals. 

A Veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.23 (2008).  
Countable income consists of payments of any kind from any 
source received during a 12-month annualization period, 
unless specifically excluded under VA regulations.  38 C.F.R. 
§ 3.271(a).  Compensation from the Social Security 
Administration constitutes countable income.  38 C.F.R. 
§ 3.271(g).  And with certain exceptions, the income of a 
Veteran's dependents is also included in his or her countable 
income.  38 U.S.C.A. § 1521 (the rate of pension payable 
shall be reduced by the amount of the Veteran's annual income 
and the amount of annual income from family members).  

A child's income can be excluded from countable income when 
it is not "reasonably available" to the Veteran.  38 C.F.R. 
§ 3.23(d)(4).  A child's income is considered "reasonably 
available" when it can be readily applied to meet the 
Veteran's expenses necessary for reasonably family 
maintenance.  38 C.F.R. § 3.23(d)(6).  The Veteran has 
asserted that because his daughter's SSA benefits are paid 
to, and spent by, her mother (who is the Veteran's wife) 
rather than to him, his daughter's SSA income is not 
reasonably available to him.  In his statements of 
December 2006 and March 2006, the Veteran explained that his 
wife does not spend their daughter's SSA income on the 
Veteran.  Upon remand, if the Veteran wishes to provide 
additional details about the availability of the income to 
him, he has the right to submit additional evidence on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

A child's income can also be excluded from countable income 
when, in the judgment of VA, including that child's income 
would work a hardship on the Veteran.  38 C.F.R. 
§ 3.23(d)(4).  A hardship shall be held to exist when annual 
expenses necessary for reasonable family maintenance exceed 
the sum of countable annual income plus VA pension 
entitlement.  38 C.F.R. §§ 3.323(d)(6), 3.272(m).  Expenses 
necessary for reasonable family maintenance include expenses 
for basic necessities, such as food, clothing, shelter, etc.  
38 C.F.R. § 3.23(d)(6).  Other expenses, determined on a 
case-by-case basis, which are necessary to support a 
reasonable quality of life, may also constitute expenses 
necessary for reasonable family maintenance.  In a 
December 2005 statement, the Veteran asserted that if his 
daughter's SSA income were treated as countable income he 
would not be able to pay his bills.  He provided no specifics 
to support that statement. 

To make an informed decision about whether the inclusion of 
the SSA income of the Veteran's daughter in countable income 
would work a hardship on the Veteran, the Board needs a 
breakdown of the Veteran's annual expenses.  When he applied 
for nonservice-connected pension benefits, the Veteran 
submitted an income statement that reported his own SSA 
income, but no information about expenses was submitted.  The 
record contains summaries of the Veteran's SSA benefits and 
his daughter's SSA benefits.  In a December 2005 letter to 
the Veteran, the RO asked for some financial information as 
to the support of his children and stepchildren.  But it does 
not appear from the record that the Veteran has been asked 
submit evidence of his household maintenance expenses.  

Therefore, the RO/AMC should notify him that evidence of his 
reasonable household maintenance expenses since March 12, 
2004, would be helpful in substantiating his assertion that 
including his daughter's SSA income in countable income would 
work a hardship on him.  The Veteran should be asked to 
submit his annual expenses (including unreimbursed medical 
expenses) for the period since March 12, 2004, the effective 
date of his pension benefits.  

In addition, the record contains a March 2006 letter from the 
Committee on Waivers and Compromises that denied the 
Veteran's request for a waiver of collection of an 
overpayment.  The documents supporting the Committee's 
decision are not included in the claims folder.  Yet, that 
evidence would be relevant to the determination whether 
including the SSA income of the Veteran's daughter in 
countable income would work a hardship on the Veteran.  
Accordingly, the RO/AMC should obtain all documents relating 
to the March 2006 Committee's waiver decision and associate 
them with the Veteran's claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements to 
obtain the documents (including all 
financial statements) relating to the 
March 2006 decision of the Committee on 
Waivers and Compromises denying the 
Veteran's request for a waiver of 
collection of indebtedness, and associate 
those documents with the Veteran's claims 
folder.  

2. The RO/AMC should contact the Veteran 
and notify him that evidence of his 
reasonable household maintenance expenses 
(including unreimbursed medical expenses) 
since March 12, 2004, would be helpful in 
substantiating his assertion that 
including his daughter's SSA income in 
countable income would work a hardship on 
him.  The Veteran should be asked to 
submit that information.  Any such 
evidence should be associated with the 
Veteran's claims folder.  

3.  Thereafter, readjudicate the issue 
whether the Veteran's countable income for 
VA nonservice-connected pension purposes 
includes his daughter's SSA income, to 
include whether that SSA income is 
reasonably available to him and whether 
inclusion of that SSA income in his 
countable income would work a hardship on 
the Veteran.  If the relief sought by the 
Veteran is not granted, issue the Veteran 
and his representative a supplemental 
statement of the case.  After they have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




